         Case 2:19-cr-00080-KJD-NJK Document 44 Filed 04/12/21 Page 1 of 1




 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                         Case No. 2:19-cr-00080-KJD-NJK
 4
                   Plaintiff,                          ORDER
 5
            v.
 6
     VITALY FEDOROV,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the Sentencing Hearing currently scheduled for

11   Tuesday, April 13, 2021 at 9:30 a.m., be vacated and continued to ________________
                                                                         June 22, 2021  at the

12   hour of ___:___
              9 30 __.m.;
                     a    or to a time and date convenient to the court.

13          DATED this 12th
                       ___ day of April 2021.

14
15
                                                 UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                   3
